2016 UT App 181



               THE UTAH COURT OF APPEALS

            STATE OF UTAH, IN THE INTEREST OF O.P.,
            A PERSON UNDER EIGHTEEN YEARS OF AGE.


                             O.P.,
                          Appellant,
                              v.
                        STATE OF UTAH,
                          Appellee.

                    Memorandum Decision
                       No. 20141077-CA
                     Filed August 25, 2016

      Third District Juvenile Court, Salt Lake Department
                 The Honorable Mark W. May
                          No. 1037853

          Monica Maio and David L. Johnson, Attorneys
                        for Appellant
          Sean D. Reyes and Ryan D. Tenney, Attorneys
                          for Appellee

    SENIOR JUDGE PAMELA T. GREENWOOD authored this
 Memorandum Decision, in which JUDGES J. FREDERIC VOROS JR.
             and KATE A. TOOMEY concurred. 1

GREENWOOD, Senior Judge:

¶1    O.P. appeals the dispositional order of the juvenile court,
which included jail time. Because we agree with the juvenile
court that, under the circumstances, jail is an “alternative to

1. Senior Judge Pamela T. Greenwood sat by special assignment
as authorized by law. See generally Utah R. Jud. Admin. 11-
201(6).
                             In re O.P.


detention” as contemplated by section 78A-6-117(2)(f) of the
Utah Code, we affirm.

¶2     When O.P. was seventeen years old, he was pulled over
by police and arrested for driving under the influence of alcohol.
Approximately three months later, after O.P. had turned
eighteen, the State filed a petition in the juvenile court to
adjudicate O.P. delinquent for driving under the influence, an
offense that would be a class B misdemeanor if committed by an
adult. See Utah Code Ann. § 41-6a-502.5(2) (LexisNexis 2014).
O.P. admitted to the allegation. The probation officer assigned to
the case remarked that O.P. had a “pretty extensive history with
the court.” He further stated that O.P. had been on probation
twice before. The probation officer recommended jail time. The
juvenile court ordered O.P. to serve thirty days in jail, with
twenty-seven days suspended. The juvenile court additionally
ordered O.P. to pay a fine and complete drug and alcohol
treatment.

¶3    When O.P. reported to the jail, “he was turned away
because of overcrowding, and he was shot in the leg in a drive-
by shooting later that evening.” The juvenile court consequently
excused O.P. from serving the three days in jail.

¶4      Before reporting to the jail, O.P. had filed a motion to
withdraw his admission, “arguing that his plea was unknowing
and involuntary because he did not know that the court could
order him to serve time in adult jail.” The juvenile court initially
declined to rule on the motion, but O.P.—after being excused
from serving the three days in jail—requested a ruling on his
motion because he “still had a suspended jail sentence.” The
juvenile court denied the motion, reiterated that it had vacated
its earlier order requiring O.P. to spend three days in jail, and
left in place the suspended order for twenty-seven days in jail.

¶5    O.P. now appeals, arguing that the juvenile court
misinterpreted Utah Code section 78A-6-117 when it concluded


20141077-CA                     2                2016 UT App 181
                            In re O.P.


that jail was a proper “alternative to detention.” 2 See Utah Code
Ann. § 78A-6-117(2)(f)(i) (LexisNexis Supp. 2015). “Whether a
juvenile court properly interpreted a statute presents a question
of law that we review for correctness.” Department of Human
Services v. B.R., 2002 UT App 25, ¶ 6, 42 P.3d 390. “We start our
analysis with the statute’s plain language.” State v. Redd, 1999 UT
108, ¶ 11, 992 P.2d 986. “When the meaning of a statute can be
discerned from its language, no other interpretive tools are
needed.” Marion Energy, Inc. v. KFJ Ranch P’ship, 2011 UT 50,
¶ 15, 267 P.3d 863 (brackets, citation, and internal quotation
marks omitted).

¶6   Section 78A-6-117 states in relevant part: “The court may
commit a minor[ 3] to a place of detention or an alternative to


2. The State argues that the issue this appeal presents is moot
and that “any ruling on the legality of the jail term would be
purely advisory.” We disagree with the State and are persuaded
by O.P.’s contention that the “implicit connection between O.P.’s
unlawful conduct, the order of suspended jail time, and the
conditions with which the court expected O.P. to comply”
creates the possibility that O.P. could still be required to serve
the twenty-seven days in jail if he fails to abide by the juvenile
court’s order. Also, the State has not presented convincing
documentation that there is no possibility of imposition of the
suspended twenty-seven-day commitment. Therefore, because
our decision can still affect O.P.’s rights, the issue is not moot.
See Duran v. Morris, 635 P.2d 43, 45 (Utah 1981) (explaining that
when there is a possibility that collateral consequences will be
imposed as a result of a challenged conviction, a challenge to
that conviction is not moot).

3. We acknowledge that O.P. was eighteen when the juvenile
court ordered the jail term, but the Utah Juvenile Court Act
defines “minor” as, among other persons, one who is “at least 18
                                                (continued…)


20141077-CA                     3               2016 UT App 181
                             In re O.P.


detention for a period not to exceed 30 days subject to the
court retaining continuing jurisdiction over the minor. This
commitment may be stayed or suspended upon conditions
ordered by the court.” Utah Code Ann. § 78A-6-117(2)(f)(i).
Thus, the juvenile court had the authority to commit O.P. to
either “a place of detention or an alternative to detention.” See id.

¶7     We have no difficulty concluding that, under the relevant
statutory provisions, an adult jail cannot be considered “a place
of detention.” The Juvenile Court Act defines detention, in part,
as “secure detention as defined in Section 62A-7-101 for the
temporary care of a minor who requires secure custody in a
physically restricting facility.” Id. § 78A-6-105(13) (LexisNexis
Supp. 2015). “Secure detention,” as defined by section 62A-7-101,
requires “a facility operated by or under contract with the
division [of Juvenile Justice Services].” Id. § 62A-7-101(19) (2011).
An adult jail is not such a facility, and the juvenile court
therefore had no authority to commit O.P. to jail as “a place of
detention.” See id. § 78A-6-117(2)(f)(i) (Supp. 2015). But this does
not resolve the question of whether the adult jail was a
permissible “alternative to detention.” See id.

¶8     We conclude that it was. To begin with, the word
“alternative” indicates something different from the other
specified option, i.e., something different from “a place of
detention.” See Alternative, Merriam-Webster’s Collegiate
Dictionary (11th ed. 2003) (defining “alternative” as “offering
or expressing a choice,” or “different from the usual or
conventional”). Because jail cannot be considered a place of
detention under section 78A-6-117, it follows that jail is


(…continued)
years of age and younger than 21 years of age [and] under the
jurisdiction of the juvenile court.” See Utah Code Ann. § 78A-6-
105(24)(b)(i)–(ii) (LexisNexis Supp. 2015).




20141077-CA                      4               2016 UT App 181
                              In re O.P.


something different from a place of detention. Or, at least
according to the ordinary usage of the term “alternative,” it is an
alternative to detention. But obviously a juvenile court does not
have authority to commit a minor to any conceivable alternative
to detention. Instead, juvenile courts may only make use of
alternatives to detention that are consistent with the purposes
of the juvenile court. See Utah Code Ann. § 78A-6-102(5)
(LexisNexis 2012). One such purpose is to “promote public
safety and individual accountability by the imposition of
appropriate sanctions.” Id. § 78A-6-102(5)(a). The legislature has
outlined some specific instances in which jail may be an
appropriate option for the juvenile court to consider. See, e.g., id.
§ 78A-6-113(8)(a)–(b) (allowing for a child who is at least sixteen
years old “whose conduct or condition endangers the safety or
welfare of others” in a place of detention to “be detained in
another place of confinement considered appropriate by the
court, including a jail”); id. § 78A-6-1101 (allowing the juvenile
court to punish “[a]ny person 18 years of age or older found in
contempt of court” by ordering the person to serve up to thirty
days in county jail); see also id. § 62A-7-201(1), (2)(a) (Supp. 2015)
(allowing for a child who is charged as a serious youth offender
and “bound over to the jurisdiction of the district court, or
certified to stand trial as an adult” to be confined in jail). It
stands to reason, then, that the legislature has conferred on
juvenile courts the authority to confine a minor to jail in certain
circumstances.

¶9     More specifically, the juvenile court acted within its
authority when it ordered O.P. to serve time in jail in this case.
The court explicitly had the power to commit O.P. to an
alternative to detention. As noted above, jail is an alternative to
detention by virtue of the plain meaning of the word
“alternative.” Additionally, jail is an option available to the
juvenile court under several scenarios. And one pronounced
purpose of the juvenile court “is to promote public safety and
individual accountability.” Id. § 78A-6-102(5)(a) (2012). In the



20141077-CA                      5                2016 UT App 181
                             In re O.P.


instant case, the juvenile court explained to O.P. that “there are
certain lines that can’t be crossed, and one of them is driving
while you’re intoxicated, and that’s what you did. When
someone drives when they’re intoxicated, I believe they need to
spend some time locked up.” By ordering O.P. to serve time in
jail, the juvenile court expressed both concern for public safety
when drivers are intoxicated and a desire to make O.P.
individually accountable for his actions. Because this motivation
and outcome are in keeping with the Juvenile Court Act’s
purposes and plain language, we cannot agree with O.P. that the
juvenile court misinterpreted section 78A-6-117.

¶10 Furthermore, we acknowledge an additional argument
made by O.P. that, if well taken, would be cause for concern.
O.P. argues that the juvenile court erred in ordering him to
spend time in jail because “‘a child may not be committed to
jail.’” (Quoting Utah Code Ann. § 78A-6-117(2)(t) (LexisNexis
Supp. 2015).) What this position fails to account for is the fact
that O.P. was not a child when he was committed to jail. A child
is “a person under 18 years of age.” Id. § 78A-6-105(6). And
while O.P. was a child when he engaged in the conduct at issue
in this case, he was not a child when the juvenile court
committed him to jail. The very subsection that O.P. points to in
support of his position seems to contemplate this scenario, for it
allows a juvenile court to “make any other reasonable orders for
the best interest of the minor or as required for the protection of
the public, except that a child may not be committed to jail or
prison.” Id. § 78A-6-117(2)(t) (emphases added). The statute’s use
of both “minor” and “child” seems to contemplate that the
juvenile court may sometimes make orders pertaining to a minor
who is also a child. Compare id. § 78A-6-105(6) (“‘Child’ means a
person under 18 years of age.”), with id. § 78A-6-105(4) (“[A]
person 18 years or over under the continuing jurisdiction of the
juvenile court . . . shall be referred to as a minor.”). Thus, it
follows that the court may also sometimes make orders
pertaining to a minor who is not a child. O.P. is the latter. And if



20141077-CA                     6                2016 UT App 181
                            In re O.P.


the legislature had intended to specify that individuals in O.P.’s
situation cannot be committed to jail, we would expect to see an
indication that an individual who was a child at the time of the
offense may not be committed to jail. But there is no such
provision in Utah’s statutes.

¶11 Thus, when considering the relevant statutes together
with the specific circumstances of this case, we are not convinced
that the juvenile court erred when it ordered O.P. to serve time
in jail as an alternative to detention. The order of the juvenile
court is therefore affirmed.




20141077-CA                     7              2016 UT App 181